219 S.W.3d 280 (2007)
Jimmie COOK, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 88505.
Missouri Court of Appeals, Eastern District, Division Four.
April 10, 2007.
Timothy Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
*281 Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, Jayne T. Woods, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and CLIFFORD H. AHRENS, J.

ORDER
PER CURIAM.
Movant, Jimmie Cook, appeals from the judgment denying on the merits without an evidentiary hearing his Rule 24.035 motion for post-conviction relief. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's judgment is based on findings of facts and conclusions of law that are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).